EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luke Kilyk on September 14, 2021.
The application has been amended as follows: 
Claim 12: Delete: The lubricating oil composition as claimed in claim 11, which comprises one or more known additives selected from the group consisting of those that provide improved antiwear properties, extreme pressure resistance, oxidation stability, corrosion inhibition, antifoaming, suppression of pourpoint, improvement of viscosity index, and reduction of acid content.
Claim 13: Delete: The lubricating oil composition as claimed in claim 11, which also contains another lubricating oil.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted June 17, 2021, were received and deemed persuasive.
Amended claims 1-6, 8, 9, 11-19 and 23, filed June 17, 2021 are pending and have been fully considered.  Claims 7, 10 and 20-22 have been canceled.  
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered.
 Election/Restrictions
Claims 1-6, 8, 9 and 23 are allowable. The restriction requirement between Groups II, III, IV and V, as set forth in the Office action mailed on October 02, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 11-19 is fully withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6, 8, 9, 11-19 and 23 are allowed.  
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure (in particular references: Zhang et al. (US 2003/0149099) and Katsuya (CN 1826400 A)) because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a polyalkylene glycol containing at least 4 alkylene glycol units and having an end-group of the general formula (I):

    PNG
    media_image1.png
    69
    192
    media_image1.png
    Greyscale

 
in which m is 2; and one R2 represents a methyl group and the other R2 represents a C12-20 alkyl group; each R2 independently represents a hydroxyl, alkyl, alkenyl, aryl, heteroaryl, benzyl, or polyalkylene glycol group, and each R3 independently represents a hydroxyl, alkyl, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Latosha Hines/Primary Examiner, Art Unit 1771